                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 JOHNATHAN K’SHAWN JONES                                                       CIVIL ACTION

 VERSUS                                                                           NO. 19-10969

 TINA LEDET, ET AL.                                                           SECTION: “I”(1)



                                           ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that the motion filed by Terrebonne Parish Sheriff Jerry Larpenter and

Warden Steve Bergeron, Rec. Doc. 22, is GRANTED and that the claims against those defendants

are DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that the claims against Terrebonne Parish President

Gordon Dove are DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. §§

1915(e)(2)(B)(ii) and 1915A(b)(1) for failure to state a claim on which relief can be granted.

       IT IS FURTHER ORDERED that the motion to dismiss filed by Richard Neal and Nurses

Tina Ledet, “Kelly,” “David,” “Kelsey,” and “Dominique,” Rec. Doc. 20, is DENIED IN PART

AND GRANTED IN PART. It is ORDERED that the motion is DENIED with respect to the

individual-capacity claims against Nurses Tina Ledet, “Dominique,” and “Kelsey” for ignoring
plaintiff’s complaints of pain during sickle cell crises. It is ORDERED that the motion is

GRANTED in all other respects and that all other claims against Richard Neal and Nurses Tina

Ledet, “Kelly,” “David,” “Kelsey,” and “Dominique” are DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 14th day of November, 2019.




                                          __________________________________
                                                 LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE




                                             2
